PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314


In re Application of: Yuriko OZAKI
Serial No.: 17286764         
Filed: April 19, 2021
Docket: 536395US
Title: DIALOGUE SYSTEM
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition, filed on 24 June 2022, under 37 CFR 1.181(A)(3) for consideration of documents (AA), (AO), (AP), and (AW) cited in the Information Disclosure Statements filed April 19, 2021.

A review of the application file reveals that the information disclosure listing submitted on April 19, 2021 has been signed by the examiner on December 2, 2021 and entered on December 7, 2021. However, the examiner didn’t initial for the documents (AA), (AO), (AP), and (AW). A corrected Notice of Allowability was entered on July 6, 2022 which included Form PTO-1449 dated April 19, 2021 with all references considered. No references were lined through.  

Accordingly, Petitioner’s request is Dismissed as Moot.  

Any inquiry concerning this decision should be directed to Haixia Du, Quality Assurance Specialist,  at (571) 270-5646. 


/Haixia Du/________
Haixia Du, Quality Assurance Specialist
Technology Center 2600